Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/255927 
    
        
            
                                
            
        
    

Parent Data17255927, filed 12/23/2020 is a national stage entry of PCT/US2020/053809 , International Filing Date: 10/01/2020PCT/US2020/053809 Claims Priority from Provisional Application 62910227, filed 10/03/2019 PCT/US2020/053809 Claims Priority from Provisional Application 62910225, filed 10/03/2019 




Status of claims

Claims 1-75 were cancelled.
New claims 76-96 were added.
Claims 76-96 are pending.
Amendments in claims filed on 12/23/2020 were entered.
No claim is allowed.


Election/Restrictions

DETAILED ACTION
	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Currently, the following claim(s) are generic:  .  There are large numbers of species in claims.

Group I, claim(s) 76-84 are drawn to a composition comprising:
a testosterone source;
an aromatase inhibitor; and
an estriol source.

Group II, claim(s) 85-88 are  drawn to a method  of producing super-physiologically high levels of testosterone in a subject, comprising: administering an effective amount of composition comprising of a testosterone source, an aromatase inhibitor and an estriol source to the subject.

Group III, claims 89-89 are drawn to a method of treating or preventing Alzheimer’s disease, the method comprising administering to a subject in need of treatment a combination of :a testosterone source; an aromatase inhibitor; and an estriol source.

The method of Claim 89, wherein the combination further comprises progesterone. 91. (New) The method of Claim 89, wherein the combination further comprises one or more glucocorticoids. 92. (New) The method of Claim 89, wherein the composition reduces B-amyloids in a subject. 93. (New) The method of Claim 89, wherein the subject’s B-amyloid 42 / B-amyloid 40 ratio is lowered. 94. (New) The method of Claim 89, wherein the composition prevents the hyperphosphorylation of the tau protein. 95. (New) The method of Claim 89, wherein the activity of estrogen receptor- B is increased.

91. (New) The method of Claim 89, wherein the combination further comprises one or
more glucocorticoids.

92. (New) The method of Claim 89, wherein the composition reduces B-amyloids in a
subject.

93. (New) The method of Claim 89, wherein the subject’s B-amyloid 42 / B-amyloid 40
ratio is lowered.

94. (New) The method of Claim 89, wherein the composition prevents the
hyperphosphorylation of the tau protein.
method of Claim 89, wherein the combination further comprises one or more glucocorticoids. 92. (New) The method of Claim 89, wherein the composition reduces B-amyloids in a subject. 93. (New) The method of Claim 89, wherein the subject’s B-amyloid 42 / B-amyloid 40 ratio is lowered. 94. (New) The method of Claim 89, wherein the composition prevents the hyperphosphorylation of the tau protein. 95. (New) The method of Claim 89, wherein the activity of estrogen receptor- B is increased.
95. (New) The method of Claim 89, wherein the activity of estrogen receptor- B is
increased.

Group IV, claim 96 is drawn to a method of treating or ameliorating a disease in a subject, the method comprising administering an effective amount of the composition of claim 76, wherein the disease is selected from cardiovascular events, incidence of stroke, cancer, Parkinson’s disease, type II diabetes, metabolic syndrome, or dementia.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept."  The presently claimed composition is taught by US 2017/0035784A1 and US 2009/0170783 A1 Shuster et al.  Synopsys -as cited in SR---does not present a contribution over the prior art.  For example SANOXSYS teaches a composition comprising: a testosterone source; an aromatase inhibitor, and an estriol source [0027],  It teaches treatment comprising the steroid hormones oestriol, progesterone and testosterone and an aromatase inhibitor. wherein the testosterone source is testosterone (para [0027], It teaches steroid hormones oestriol, progesterone and testosterone and an aromatase inhibitor. Shuster teaches method for treating or preventing Alzheimer’s disease [0355]. [0377] and [[0378].  See the entire documents. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.   Applicant should elect one group from the restriction and then from the elected group one single species.  If Applicants elect group I than they should elect a species of one composition contain specific ingredients for one specific treatment.  . If applicant chose to elect group II, they should elect one single method of treatment by one specific composition. The same rule will apply to all groups. 
Applicant should elect one group from the restriction and then from the elected group one single species.  If applicant chose to elect group I, they should elect one single method of treatment by one specific composition.  In a case if group II is elected than one composition with specific components and ratios.

Species of Disease:
Group I
One specific composition of the combination of one specific testosterone otr its derivative, , one speicifc aromatic inhibitor and one specific estriol.

Group II
A method  of producing super-physiologically high levels of testosterone administering an effective amount of composition comprising of a testosterone source, an aromatase inhibitor and an estriol source

Group III
Alzheimer’s disease: Treatment of Alzheimer disease by using specific testosterone or its derivative , one speicifc aromatic inhibitor and one specific estriol. (If used in combination. Otherwise one specific compound for treating Alzheimer’s disease.

Group IV – One specific composition from claim 76 which will be used to treat  elected disease.
Parkinson’s disease, 
Type II diabetes, 
or dementia.
Applicants must point out where the elected invention is disclosed in the original specification. Applicant should elect one group and from the elected group, specific compound or specific combination to treat one specific disease for species. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
There is lack unity of invention because the claimed technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2007/104895 as cited above. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 16
Due to the complexity of the claimed invention no call was made for telephonic election in this application. It was decided to send in writing. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoining the Method Claims
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and if all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627